            Case 1:19-cr-00186-DAD-BAM Document 50 Filed 08/10/21 Page 1 of 2



 1   Mark A. Broughton, #079822
     MARK A. BROUGHTON, PC
 2   2300 Tulare Street, Suite 215
     Fresno, California 93721
 3   Tel: (559) 691-6222
     Fax: (559) 691-6221
 4
     Attorney for Defendant, LUIS REYES MADRIGAL
 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT FOR THE
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                      ) Case No.: 1:19-CR-00186 DAD BAM
11                                                   )
                 Plaintiff,                          )
12                                                   ) JOINT STIPULATION TO CONTINUE
      vs.                                            )
13                                                   ) SENTENCING HEARING; AND ORDER
                                                     )
14                                                   )
      LUIS MADRIGAL REYES,
                                                     )
15                                                   )
                 Defendant.
                                                     )
16                                                   )
                                                     )
17
            IT IS HEREBY STIPULATED by and between Mark A. Broughton, the attorney for
18
     Defendant LUIS REYES MADRIGAL, and Assistant United States Attorney, Karen Escobar
19

20   that the Sentencing Hearing set for September 20, 2021, at 10:00 a.m., be continued to October

21   18, 2021.
22          The Stipulation is based on good cause. This continuance is requested by counsel for
23
     Defendant Reyes Madrigal, due to the fact that a PSR interview with probation is still needed
24
     and had not been scheduled due to conflicting schedules. Counsel for Defendant has
25
     communicated with A.U.S.A, Karen Escobar, who has no objections to this continuance.
26
     ///
27
     ///
28



                                                     1
           Case 1:19-cr-00186-DAD-BAM Document 50 Filed 08/10/21 Page 2 of 2



 1          For the above stated reasons, the stipulated continuance will conserve time and resources
 2   for both the parties and the court, and the delay resulting from this continuance shall be excluded
 3   in the interests of justice pursuant to 18 U.S.C. § 3161(h) (7)(A).
                                            IT IS SO STIPULATED.
 4

 5
        DATED: August 6, 2021                                  /s/ Karen Escobar      _
 6
                                                                        KAREN ESCOBAR
 7
                                                                  Assistant United States Attorney

 8

 9   DATED: August 6, 2021                                 /s/Mark A. Broughton
                                                           MARK A. BROUGHTON
10                                                            Attorney for LUIS REYES MADRIAL
11

12
                                                  ORDER
13

14                  Upon the Parties’ stipulation and for good cause shown, the sentencing scheduled
15   for September 20, 2021 at 10:00 a.m. is continued to October 18, 2021, at 09:00 a.m., before the
16   Honorable Dale A Drozd.
17

18   IT IS SO ORDERED.

19      Dated:     August 10, 2021
20
                                                          UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28



                                                      2
